Citation Nr: 1729896	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  04-37 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for skin cancers, to include as due to herbicide exposure and/or radiation exposure.

2.  Entitlement to service connection for a chronic spinal disorder. 

3.  Entitlement to service connection for myofascial pain syndrome.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs

ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of a Regional Office (RO) of the Department of veterans Affairs (VA), which denied the Veteran the issues noted above.  The Veteran subsequently initiated and perfected appeals of these rating determinations. 

These issues were originally before the Board in February 2009, at which time they were remanded for additional development.  In its February 2009 decision and remand, the Board found new and material evidence had been submitted to reopen the Veteran's service connection claim for a chronic spinal disorder.  The issues were again before the Board in May 2010, at which time they were remanded for additional development. 

The issues of entitlement to service connection for a chronic spinal disorder, entitlement to service connection for myofascial pain syndrome, entitlement to service connection for an acquired psychiatric disorder, to include Post Traumatic Stress Disorder (PTSD), and entitlement to a total disability rating based on TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's in-service radiation exposure has been reported as being 2 rem.

2.  The most probative evidence is against a finding that the Veteran has a skin disability, to include skin cancer, causally related to, or aggravated by active service, to include as due to herbicide and/or radiation exposure.


CONCLUSION OF LAW

1.  The criteria for service connection for a skin disability, to include skin cancer, to include as due to herbicide and/or ionizing radiation exposure have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Pursuant to the Board's previous remand in May 2010 attempts were made to obtain records concerning the Veteran's claimed occupational ionizing radiation exposure and a dose estimate was obtained from an Under Secretary for Health.  Further attempts were made pursuant to the remand to attempt to verify the Veteran's service throughout south east Asia and verify the Veteran's claimed stressor relating to an aircraft crash at Craig Air Base in October 1967.  Finally the Veteran was afforded the requested VA examinations pursuant to the Board's remand.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


II.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

If a Veteran was exposed to an herbicide agent during active service, certain enumerated diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

For cases involving radiation, service connection can be established in two ways.  First, service connection can be awarded on a presumptive basis for diseases specific to veterans exposed to radiation under 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease. 

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, a presumption is not the sole method for showing causation.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

a.  Factual Background

The Veteran seeks entitlement to service connection for skin cancers, to include as a result of in-service herbicide and/or radiation exposure.  The Veteran's STRs are silent for any complaints, treatments, or diagnoses of skin disorders or cancers.  His separation examination, conducted in August 1970, does not indicate any skin disorders, to include cancers.  The Veteran's medical history indicates a facial rash in 1966 treated adequately and a cyst removal from the back of the neck in 1967, treated adequately.

A general VA examination conducted in March 1985, 15 years after separation from service, showed the skin to be clear.  In June 2001, the Veteran underwent a private excision/destruction procedure for malignant tumors and benign lesions on his skin.  There were no abnormalities concerning the procedures noted and no opinion provided on the etiology of these skin conditions.

Private medical records provide that the Veteran received treatment at Dermatology Services, P.C.  Records from August 2001to January 2003 provide examinations conducted by Dr. D.S. and Dr. S.A. in which impressions of squamous cell carcinomas in SITUs, actinic keratosis, and superficial basal cell carcinoma were provided.  However, the records contain no etiological information other than solar exposure associated with the squamous cell carcinoma in SITU.

Private treatment records from June 2002 indicate that Dr. C.H. conducted a full mucocutaneous examination which yielded objective results demonstrating multiple and scattered keratotic lesions.  However, Dr. C.H. noted that none of the lesions "were immediately suspicious for melanoma or non-melanoma skin cancer."

Private medical records from the Alabama Skin Institute include a January 2003 letter from Dr. J.L. providing that he had treated the Veteran since August 2001 for several actinic keratosis and superficial skin cancers.  Dr. J.L. opined that these were due to "long-term sun exposure," but noted that "this case is unusual due to the numbers and locations of his lesions, making one think of chemical etiology."

A separate letter from January 2003 was provided by Dr. R.P indicating the Veteran's physical condition in regards to his dermatological treatments.  The letter stated that the Veteran was treated for 17 years by Dr. R.P. for numerous skin conditions.  Identified skin conditions included "tinea curis and tinea corporis as well as candidiasis" which were classified as fungal infections of the skin, eczema was also noted.  Dr. R.P. also provided that the Veteran had a primary concern with actinic keratosis and multiple non-melanoma cancers "located diffusely all over his body including the face, arms, hands, upper legs, lower legs, and feet," which were diagnosed as "carcinoma in-situ's and squamous cell carcinomas and basal cell carcinomas."  Finally, the doctor stated that the Veteran's case was unusual with regard to the number and locations of the lesions.  The opinion of Dr. R.P. was that the locations of lesions on the "feet, ankles, and lower legs are virtually unheard of for malignant cutaneous skin carcinomas and basal cell carcinomas and carcinoma in situ's," and that the Veteran "would have to have had chemical exposures, either systemic or topical, and these certainly could have originated from his military service."

In February 2003, the Veteran submitted a statement regarding his skin condition and claimed Agent Orange exposure.  The Veteran provided that he was exposed to Agent Orange while working on C-123 and C-141 aircraft at Clark Air Force Base in the Philippines from July 1968 to December 1968.  He further stated that during that time he was TDY to Bien Hoa in South Vietnam for 30 days from November 1, 1968 to December 1, 1968.  The Veteran also claimed a TDY service in Suwon Korea from January 28, 1969 to June 30, 1969 and stated that he had received information indicating that he was exposed to radiation while in Korea.  The Veteran submitted a statement in April 2003.  This statement included an assertion that the Veteran was exposed to radiation as well as herbicides.  

In October 2003, the Veteran was sent a Veterans Claims Assistance Act (VCAA) letter requesting information to verify any service the Veteran had in the Republic of Vietnam and the Veteran's TDY assignment.  The VCAA also contained a Radiation Risk Activity Information sheet which was provided to the Veteran in an attempt to verify participation in radiation-risk activity.

The Veteran appears to have responded to the VCAA in a statement provided in October 2003.  As to the claimed radiation exposure, the Veteran provided that this was due to work on the electronics on United States Air Force aircraft and while serving at Naha Air Base and in Suwon Korea.  The Veteran also provided a Request and Authorization for Temporary Duty verifying his TDY from Naha Air Base in Okinawa, Japan, to Osan and Suwon Air Bases in Korea.

A radiation exposure questionnaire, also dated October 2003, was completed by the Veteran.  In response to the question regarding the dates and places of ionizing radiation exposure, the Veteran provided his work on environmental systems of all aircraft in 1969 at Suwon Korea and during an Exercise Tiger in 1968 in and around Suwon Korea.  In November 2003, in response to a request by the RO in Montgomery, Alabama, the VA provided that there was "no evidence in [the] Veteran's file to substantiate any service in the Republic of Vietnam."

In March 2004, the Veteran supplied a second statement regarding radiation exposure.  He reiterated his previous information that his exposure came as a result of work on aircraft electronics and also acknowledged that he never had a radiation badge.  The VA also made a request to the United States Air Force Medical Operations Agency to furnish a DD 1141, Record of Exposure to Ionizing Radiation or other records of occupational radiation exposure. 

The United States Air Force replied to the March 2004 request in May 2004 and April 2004.  In May 2004, the chief of the Air Force's Radiation Protection Division requested more information regarding the duties and circumstances that the claimed exposure stemmed from.  In June 2004, the chief of the Radiation Protection Division provided that a search of the United States Air Force Master Radiation Exposure Registry (MRER) yielded no external or internal exposure data associated with the Veteran.  The Chief explained that the MRER "is the single repository for occupational radiation exposure monitoring for all Air Force personnel."

VA treatment records from November 2004 include an "Agent Orange Exam."  However, this examination does not appear to contain any opinions or etiological conclusions about the Veteran's claimed exposure to herbicides and skin disabilities.  February 2005 VA treatment records report the Veteran as having service in Vietnam for "about three weeks."  In March 2005, VA treatment records indicate that the Veteran had service in Vietnam for three weeks, working on a plane that was spraying Agent Orange.  A VA mental health note in August 2005 provides that the Veteran served in South Vietnam for a two week TDY but then states that the Veteran was in Vietnam for three weeks.  A July 2005 VA Post Traumatic Stress Disorder clinical team note provides that the Veteran reported a TDY to Vietnam for four to five weeks.  In May 2009, the Veteran provided a statement outlining the bases that he was stationed at and his TDY mobility base.  The Veteran stated that he was supposed to have a longer multi-base tour in Vietnam but only ended up at Bien Hoa in Vietnam for three weeks because of orders to go to Naha in Okinawa.  All of the mentions of Vietnam service throughout VA treatment records appear to be based on statements made by the Veteran.

Defense Personnel Records Information Retrieval System (DPRIRS) information associated with the record in July 2009 provided that the available historical records included no documentation of herbicide use at the bases in the Republic of Korea where the Veteran was stationed.  The available records did indicate that herbicides were utilized along the Southern Boundary of the Demilitarized Zone between the years of 1967 to 1969 by the Republic of Korea Armed Forces but that "no U.S. personnel are known to have been actually involved in the application."  In December 2009, the Veteran submitted correspondence regarding herbicide exposure.  These documents included handwritten notes regarding skin cancer as well as indicated that certain Vietnam-era Veterans were entitled to Agent Orange Registry Examinations.

A letter dated March 2012 was provided by Dr. J.L. stated that the Veteran, who he had treated since August 2001, had been an unusual case given the numbers and locations of his skin cancers.  The doctor opined that this made "one think of chemical etiology (e.g. Arsenic exposure) or some other environmental exposures" and that it was at least 50 percent or more likely that they were connected to service.

In May 2012, the Veteran submitted statements including lists of witnesses to corroborate his service in the Republic of Vietnam and exposure to herbicides sprayed by members of the Republic of Korea armed forces.  Pursuant to the Board's previous remand, requests were made for records to substantiate ionizing radiation exposure and any evidence, to include TDY orders, showing evidence of service inside the Republic of Vietnam.  Concerning radiation exposure a response was returned the same month that there was no information of record that substantiated radiation exposure for the Veteran.  Concerning any TDY/mobility orders for the Veteran to Bien Hoa Air Base in South Vietnam the RO received a response from the Air Force Historical Research Agency (AFHRA) that more information was needed. 

In July 2014, the RO provided further information on the Veteran as requested by AFHRA, including his service number, dates of service, and organization and station assignments.  No response was received and the RO followed up with another request in March 2015.

A letter from a private medical provider, Dr. W.L., dated March 2015, indicates that the Veteran had "previous Agent Orange exposure" but contained no further information. 

In July 2015, the RO sent a radiation exposure development letter to the Defense Threat Reduction Agency (DTRA) to substantiate any ionizing radiation exposure for the Veteran.  A second development letter was sent to DTRA the same month.  In response to these requests the DTRA instructed the RO that they did not have the records the RO was seeking and directed the RO to send the inquiry to the headquarters of Air Force Medical Support Agency (AFMSA/SG3PB).  The RO forwarded its request to ADMSA/SG3PB in November 2015.  The Veteran also submitted a statement in November 2015 claiming that he had already provided information to verify his radiation exposure, citing medical history and the extent of the diseases he currently suffers from.

In December 2015, a representative from AFHRA responded to the RO's March 2015 request.  The representative, an AFHRA archivist, provided that he had reviewed the unit history of the 405th Field Maintenance Squadron for the period of October through December 1968, which were absent of any TDY orders for any personnel to Vietnam.  The archivist did acknowledge that there were other mentions of TDY to support aircraft in other locations which were not identified, but further stated that the Environmental Control Ship did not have any mention of its personnel involved in a mobility section or being sent to Vietnam.

In December 2015, the RO sent a second request to AFMSA/SG3PB in an attempt to substantiate the Veteran's claims of radiation exposure.  The Veteran submitted another statement in January 2016 indicating that he believed that all of the information supporting his claimed radiation exposure was already associated with his record.  The AFMSA/SG3PB responded to the RO's request in February 2016.  The response provided that the office had conducted a search of the occupational radiation exposure monitoring records in the Air Force Master Radiation Exposure Registry (MRER) regarding the Veteran.  The MRER contained no external or internal radiation exposure data for the Veteran.

The Veteran was afforded a VA examination in March 2016 for his skin cancer claim.  The examiner confirmed the Veteran's history of skin cancer conditions and treatments.  The examiner provided an opinion that the Veteran's skin cancers were less likely than not due to service.  The rationale provided by the examiner was that the Veteran's STRs did not indicate any sun damage or skin abnormalities, other than a cyst on the left side of the upper back, and that no such condition was noted on the separation examination.  Furthermore, the examiner noted that there was no indication of exposure to depleted uranium, toxic substances, heavy metals, or radiation.  Ultimately, the examiner opined that it was most likely that his skin abnormalities were due to exposure to sun exposure outside of service due to his residence in Alabama and its southern climate. 

In March 2016, the VA sent a memorandum to the VA Under Secretary for Health regarding the Veteran's claimed radiation exposure.  The memorandum contained extensive information on the Veteran, his duty stations and job descriptions, 

A letter from Dr. J.L. dated April 2016 provided that he had treated the Veteran for many actinic keratosis over the years, more than any other patient he has treated.  The doctor also discussed the unusual locations in which these skin lesions manifested, noting that they appeared even on areas of the body not exposed to sun.  Dr. J.L. opined that this fact would "certainly indicate some sort of toxin as their main cause."  Furthermore, the doctor noted that the lesions manifested at such a rapid pace that he had never seen someone produce so many so fast. 

The VA Director of Compensation Service sent a memorandum to the Under Secretary of Health in August 2016 regarding the Veteran's claimed radiation exposure.  The Director identified pertinent information about the history of the Veteran's skin abnormalities, previous medical opinions, and information provided by the Air Force.  The Director specifically sought to obtain a radiation dose estimate and an opinion from the Under Secretary whether "it is likely, unlikely, or as likely as not that the Veteran's metastatic carcinoid cancer resulted from exposure to radiation in service."  A clear rationale for this opinion was also requested.

The requested dose estimate and opinion was rendered by the Under Secretary of Health in February 2017.  Considering the Veteran's job duties during service the Under Secretary "seriously doubt[ed] that the Veteran was exposed to radiation, but if he were exposed, he would have been monitored for radiation exposure by wearing a dosimeter."  The opinion also noted that if a person was not expected to receive more than one tenth of the annual dose limit, documented as 0.5 rem, are not required to wear a dosimeter and because the Veteran was not required to wear a dosimeter, the Under Secretary assigned a dose estimate of 2.0 rem, which is 0.5 rem for every year of his four years of service.  Citing the Health Physics Society position statement entitled PS010-2, Radiation Risk in Perspective, the Under Secretary's opinion stated that exposure to less than 5 rem in one year or 10 rem over a lifetime either do not cause health effects or result in health effects too small to be observed.  Given that the assigned dose estimate for the Veteran's in-service radiation exposure did not exceed the 5 rem in one year, or 10 rem in a lifetime, the Under Secretary opined that it is "unlikely that any of his skin cancers were caused by exposure to ionizing radiation while in military service."

b.  Analysis

i.  Ionizing Radiation Exposure 

The Veteran claims entitlement to service connection for skin cancers due to exposure to radiation.  The Board concedes that the Veteran has been diagnosed with skin cancers since the 1980's and receives ongoing treatments for multiple squamous cell carcinomas, actinic keratosis, and superficial basal cell carcinomas.  The Veteran has raised the contention multiple times that his work on Air Force aircraft electronics exposed him to radiation that caused his skin cancers.  While the Veteran is competent to report his occupational duties during his service, he is not competent to provide an opinion on whether his skin cancers are the result of radiation exposure.  This determination requires medical expertise.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As mentioned above there are two paths, besides direct service connection, that a Veteran can use to establish service connection based on exposure to radiation during service.  See Ramey v. Brown, 9 Vet. App. 40 (1996).

First, there are specific diseases which may be presumptively service-connected if manifest in a "radiation-exposed veteran."  The presumptively service-connected diseases specific to radiation-exposed veterans do not include skin cancers.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  The term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" is defined in detail and does not include the Veteran's claimed manner of exposure.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  Furthermore, correspondence from AFMSA/SG3PB provided that there were no records in the MRER, indicating that the Veteran had any occupational radiation exposure.  Thus, the Veteran is not entitled to service connection under this method.

The second method of service connection is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that certain listed "radiogenic" diseases may be service connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  The list of radiogenic diseases does include skin cancer.  Id.  However, an opinion provided by the VA Under Secretary for Health stated that it was "unlikely that any of [the Veteran's] skin cancers were caused by exposure to ionizing radiation while in military service" because his estimated radiation exposure was only 2 rem over the entirety of his service.  The Under Secretary based this determination on the fact that the Veteran was not required to wear a dosimeter during any of his service related duties, which meant that he was not exposed to radiation more than 0.5 rem each year.  According to Health Physics Society's position statement entitled PS010-2, Radiation Risk in Perspective exposure measured at less than 5 rem in a one year period or 10 rem over a lifetime does not create a risk of adverse health effects or health effects so minimal that they cannot be observed.  Thus, while the Veteran has a current radiogenic disease under 38 C.F.R. § 3.311, the most probative and competent evidence is against a finding that the radiogenic disease was caused by the minimal level of radiation the Veteran had exposure to as a result of military service.

Therefore, the Board finds that entitlement to service connection for skin cancers as due to exposure to ionizing radiation is not warranted.

ii.  Herbicide Exposure

The Veteran claims entitlement to service connection for skin cancers due to exposure to herbicides, Agent Orange, during military service.  The Veteran had active duty service during the Vietnam war but is not entitled to the presumptions afforded Veteran's with service within the Republic of Vietnam or Republic of Korea with certain diseases under 38 C.F.R. §§ 3.307(a)(6); 3.309(e). 

The first step in entitlement to the presumption afforded Veteran's exposed to herbicides is determining whether a Veteran was exposed for VA purposes under 38 C.F.R. § 3.307(a)(6).  Veterans with service in the Republic of Vietnam between January 9, 1962 and May 7, 1075 are entitled to this rebuttable presumption.  See § 3.307(a)(6)(iii).  The presumption is also extended to those Veterans who served in a unit, as determined by the Department of Defense, that operated at or near the Korean DMZ in an area in which herbicides are known to have been applied during a period between April 1, 1968, and August 31, 1971.  See § 3.307(a)(6)(iv).

The Veteran has maintained that he had a TDY in the Republic of Vietnam during his active duty service, as well as being stationed at Suwon Air Base in the Republic of Korea where he claimed to have been exposed to herbicides.  Inquiries made to AFHRA reveal no record of a TDY for any member of the 405th Field Maintenance Squadron, the Veteran's squadron, to the Republic of Vietnam.  Furthermore, while the Veteran did have verified service in the Republic of Korea, at Suwon and Osan Air Bases, correspondence from the DPRIRS system indicate that no member of the U.S. armed forces ever engaged in the application of herbicides in the Republic of Korea, specifically at these bases.  Additionally, neither of these Air Bases are located along the DMZ where the herbicides were applied in the Republic of Korea per 38 C.F.R. § 3.307(a)(6)(iv).

Even if the Veteran was exposed to herbicide, through either a TDY in the Republic of Vietnam or in the Republic of Korea, he is still not entitled to this presumption.  Only certain skin diseases, such as chloracne, are presumptively associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).  Squamous cell skin carcinoma, actinic keratosis, and basal cell skin carcinoma are not listed as a diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2) ; 38 C.F.R. § 3.309(e).

Therefore, the Board finds that entitlement to service connection for skin cancers as due to exposure to herbicides is not warranted.

iii.  Direct Service Connection

Despite the inapplicability of the presumptions of radiation and/or herbicide exposures, the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this regard, the Board also finds that the veteran is not entitled to service connection on a direct basis as the most probative evidence of record does not link the Veteran's condition to service.  As detailed above, the Veteran's STRs show no complaints, treatments, or diagnosis of skin cancer.  Post-service treatment records reflect diagnoses of squamous cell skin carcinomas, actinic keratosis, and basal cell skin carcinomas.  However, the records, both private and VA, do not link the Veteran's skin cancer to service in any probative manner.  Etiological opinions from the Veteran's private treating physicians indicate that they believe that the Veteran's skin cancers are more likely than not related to service, but base their rationale on the unusual nature of the Veteran's skin cancers indicating chemical or environmental exposures.  As stated above, the Veteran was not found to have had radiation or herbicide exposure and therefore the private medical opinions are contradicted by the evidence of record and found to be less probative. 

VA examination reports also do not link the Veteran's skin cancers to service.  The Veteran was afforded his first VA skin examination in March 1985, 15 years after separation from service, which indicated clear skin.  A November 2004 Agent Orange Examination did not provide any etiological opinions concerning the Veteran's skin cancers.  The Veteran was also afforded a comprehensive VA skin examination in March 2016.  The examiner focused on etiology other than radiation and herbicide exposure noting that the Veteran's STRs were silent for indications of skin cancers or treatments for sun exposure, to include his separation examination.  Importantly, the examiner's opinion considered the Veteran's sebaceous cyst/epidural inclusion cyst per pathology report at the left side of the Veteran's upper back noted in 1968.  Ultimately, the examiner explained that there was no clinical evidence of a cause and effect relationship between his skin condition and active duty.  Therefore, the examiner concluded that it was less likely than not that the Veteran's skin cancers were due to service and more likely due to out of service exposure solar exposure as a result of living in the Southern climate of Alabama.  

The Board has also considered the Veteran's lay statements concerning the etiology of his skin cancers.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

Without competent and credible evidence of an association between the Veteran's condition and his active duty, direct service connection is not warranted.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the Veteran's service connection claim for skin cancer is denied.  38 U.S.C.A §5107.


ORDER

Entitlement to service connection for skin cancers, to include as due to herbicide exposure and/or radiation exposure is denied.


REMAND

The Veteran was afforded a VA examination for his claimed acquired psychiatric disability in March 2016.  The examination results indicated that the Veteran was not diagnosed with PTSD but was rather diagnosed with a depressive disorder, however, the examiner provided no opinion.  The record in this case also indicates that the Veteran's claimed stressor has been conceded by VA.  The Veteran's claim has always been characterized as a claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD.  Therefore, with a conceded in-service incident and a current diagnosis of a depressive disorder, an acquired psychiatric disability, an addendum opinion is required to determine the etiology of the depressive disorder and whether it is connected to service.

Following the issuance of a Supplemental Statement of the Case (SSOC) in February 2017 the VA determined that the Veteran had previously identified that he received treatment at the Birmingham VAMC since January 1985 but that no records had been obtained from that VAMC prior to November 2004.  A request was made to attempt to locate any records between January 1985 and November 2004.  Records were located and associated with the Veteran's claims file in May 2017, including records pertaining to the Veteran's claimed back disability.  The RO did not have an opportunity to review these records and issue a new SSOC prior to the case being transferred back to the Board.  An SSOC must be furnished to an appellant and his/her representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  38 C.F.R. § 19.31.

The pending issues of entitlement to service connection for a chronic spinal disorder and acquired depressive disorder may impact upon the Veteran's claim for entitlement to service connection for myofascial pain syndrome and TDIU.  Therefore, the claims are inextricably intertwined and adjudication of the claims regarding myofascial pain syndrome and TDIU must be deferred until these issues are resolved.  See Harris v. Lewinski, 1 Vet. App. 180 (1991).

The Veteran reports that he receives treatment from VA; however, treatment records dated subsequent to January 2017 have not been obtained and associated with the claims file.  Therefore, on remand attempt to obtain and associate with the claims file VA treatment records regarding the Veteran dated since January 2017.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file complete records regarding the Veteran's treatment from VA dated since January 2017. 

2.  Thereafter, obtain an addendum opinion from the March 2016 examiner (or, if unavailable, from medical professionals with appropriate expertise) for the diagnosed depressive disorder.  The Veteran's VBMS and Virtual VA files should be made available to the examiners for review in connection with the opinion. 

If the examiner determines that opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate VA medical examination. 

Based on review of the record (and examination if conducted), the examiner should answer and render an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the acquired psychiatric disorder diagnosed as a depressive disorder was caused by service?

Detailed rationale is requested for the opinion provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, readjudicate the Veteran's claim, considering all evidence received or secured since the February 2017 SSOC.  If the benefit sought on appeal remains denied, provide the Veteran an SSOC and an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


